Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-27 are currently pending.

Priority
This application is the U.S. National Stage of International Patent Application No. PCT/EP2019/060350 filed April 23, 2019, which claims priority to GB 1806573.0 filed April 23, 2018..

Information Disclosure Statement
The information disclosure statements (IDS) is submitted on 10/21/2020 was filed in compliance with the provisions of 37 CFR 1.97.  According, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 4, 7, 18, 23 and 24 are objected to because of the following informalities:  
claim 1 recites "identify a signal emitted in the vicinity of the device" on the last 2 lines, examiner will interpret the limitation as "identify a signal emitted in vicinity of the device";
claim 18 is similarly objected as claim 1;
claim 4 recites "wherein the adhesive surface" on line 1, examiner will interpret the limitation as "wherein adhesive surface";
claim 7 recites "wherein the sealed unit is configured to identify a location of the user with respect to the location of the navigation device", examiner will interpret the limitation as "wherein the sealed arrangement is configured to identify a location of the user with respect to a location of the navigation device";
claim 23 recites "wherein the range of the proximity sensing", examiner will interpret the limitation as "wherein a range of the proximity sensing";
claim 24 recites "each cooperating unit is lowered the central controller", examiner will interpret the limitation as "each cooperating unit is lowered"
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 7, 9, 10, 12, 14-19 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zarian (US 7,619,538 B1), in view of Magee (WO 2010/105825 A1). 

Regarding claim 1, a navigation device comprising 
a docking portion configured to securely attach to a surface or securing means formed (Figures 1 and 2 and Col 6 Lines 27-35; a plurality of guiding devices located in multi-level underground parking structure, may be attached to the supporting columns of the parking structure) and a cooperating unit (Col 8 Lines 23-40; the guiding device can transmit and receive data in real time) having at least one of a visual (Col 6 Lines 16-24; the guiding device in FIG. 1, there is shown an guiding device 1 (i.e., a box) with four arrows), an audio and/or tactile indicator (Col 5 Lines 4-10; illumination and audio means and encrypted programming may be used in combination to provide instructions for the course and sequence of evacuation), wherein the unit comprises a wireless communication module (Col 6 Lines 60-67; the guiding devices can be configured to be hard-wired to the control center, or receive instructions via a wireless protocol) in a sealed arrangement (Figures 1 and 2; guiding device is in a box) and the module is configured to receive a signal emitted in the vicinity of the device (Figure 3 and Col 7 Lines 15-60; the guiding devices receives instruction from control center and also receive data from other guiding devices in real time.  The guiding device process the received data from other guiding devices and transmit the analysis to the control center to identify danger zone and consequently what areas require instantly updating or rerouting as escape go-routes or exits).
Zarian may not specifically teach identify a signal in the vicinity of the device.  In an analogous art, Lei teaches identify a signal in the vicinity of the device (Page 1 Lines 25-30 and Page 2 Lines 10-11; the escape guidance apparatus may detect a tactile warning device worn or associated by a person, and wireless activating a warning when the user is in proximity).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zarian and Magee because it would address problem with existing audible fire alarms which are of limited benefit to hearing impaired individuals (Magee, Page 1 Lines 11-16).

Regarding claim 3, the combination of Zarian and Magee teaches all of the limitations of claim 1, as described above.  Further, Magee teaches wherein the docking portion comprises a removable cover (Figure 2 and Page 5 Lines 5-10; cover of the escape guiding device.  Figure 2; removable) to protect the adhesive when not in use (This limitation is intended use).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zarian and Magee because it would address problem with existing audible fire alarms which are of limited benefit to hearing impaired individuals (Magee, Page 1 Lines 11-16).

Regarding claim 6, the combination of Zarian and Magee teaches all of the limitations of claim 1, as described above.  
Zarian may not specifically teach wherein the emitted signal is from a sensor or passive device assigned to a user.  In an analogous art, Magee teaches wherein the emitted signal is from a sensor or passive device assigned to a user (Page 1 Lines 25-30 and Page 2 Lines 10-11; the escape guidance apparatus may detect a tactile warning device worn or associated by a person, and wireless activating a warning when the user is in proximity).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zarian and Magee because it would address problem with existing audible fire alarms which are of limited benefit to hearing impaired individuals (Magee, Page 1 Lines 11-16).

Regarding claim 7, the combination of Zarian and Magee teaches all of the limitations of claim 1, as described above.  Further, Zarian teaches identify a location of the navigation device (Col 6 Lines 31-35; the guiding devices are located at predetermined locations).
Zarian may not specifically teach wherein the sealed unit is configured to identify a location of the user with respect to the location of the navigation device.  In an analogous art, Magee teaches wherein the sealed unit is configured to identify a location of the user with respect to the location of the navigation device (Page 1 Lines 25-30 and Page 2 Lines 10-11; the escape guidance apparatus may detect a tactile warning device worn or associated by a person when the person is in proximity to the escape guidance apparatus).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zarian and Magee because it would address problem with existing audible fire alarms which are of limited benefit to hearing impaired individuals (Magee, Page 1 Lines 11-16).

Regarding claim 9, the combination of Zarian and Magee teaches all of the limitations of claim 1, as described above.  Further, Zarian teaches wherein the cooperating unit comprises an actuator button to initiate operation of the navigation device (Col 6 Lines 16-24; the guiding device in FIG. 1, there is shown an guiding device 1 (i.e., a box) with four arrows 2 to 5 (e.g., arrows are cut out of the surface of the box), and manual electronic switches 6 to 9 corresponding to arrows 2 to 5 respectively. The switches 6 to 9 can be each manually operated to light up).

Regarding claim 10, the combination of Zarian and Magee teaches all of the limitations of claim 1, as described above.  Further, Zarian teaches wherein the visual indicator comprises a light source shaped as an appropriate indicator to point in a direction of safety (Figure 2 and Col 6 Lines 16-24 and 48-60; arrow light up for pointing to the direction of escape route).

Regarding claim 12, the combination of Zarian and Magee teaches all of the limitations of claim 1, as described above.  Further, Zarian teaches wherein the docking portion and the unit are integrally formed (Figures 1 and 2 and Col 6 Lines 27-35; a plurality of guiding devices located in multi-level underground parking structure, may be attached to the supporting columns of the parking structure.  From the figures, the docking portion and the unit can be integrally formed).

Regarding claim 14, the combination of Zarian and Magee teaches all of the limitations of claim 1, as described above.  Further, Zarian teaches wherein the unit comprises an environmental sensor module configured to monitor one or more environmental conditions (Col 7 Lines 24-50 and Col 8 Lines 30-40; the guiding devices may be fitted with other sensors such as flame detectors based on ultraviolet to detect flame, pressure sensors to detect explosion, smoke detectors to detect smoke, chemical detectors to detect level of poisonous gas and the like. It is noted that the guiding devices may be fitted with any one or combination of detectors to relay the level of smoke, heat, gases such as CO2 and/or CO, temperature or other relative date to the control center or control unit).

Regarding claim 15, the combination of Zarian and Magee teaches all of the limitations of claim 14, as described above.  Further, Zarian teaches wherein the environmental conditions are transmitted to a central controller (Col 7 Lines 24-50 and Col 8 Lines 30-40; the guiding devices may be fitted with other sensors such as flame detectors based on ultraviolet to detect flame, pressure sensors to detect explosion, smoke detectors to detect smoke, chemical detectors to detect level of poisonous gas and the like. It is noted that the guiding devices may be fitted with any one or combination of detectors to relay the level of smoke, heat, gases such as CO2 and/or CO, temperature or other relative date to the control center or control unit).

Regarding claim 16, the combination of Zarian and Magee teaches all of the limitations of claim 1, as described above.  Further, Zarian teaches wherein the unit is configured with a speaker adapted to output an audio warning or a beacon signal (Col 5 Lines 4-10; illumination and audio means and encrypted programming may be used in combination to provide instructions for the course and sequence of evacuation).

Regarding claim 17, the combination of Zarian and Magee teaches all of the limitations of claim 1, as described above.  Further, Zarian teaches wherein the unit is configured with a light source adapted to operate in the infrared spectrum (Col 11 Lines 15-20; use infrared LEDs to allow night vision or laser diodes to have better visibility in desired situations).

Regarding claim 18, Zarian teaches a navigation system (Figure 3) comprising:
a plurality of navigation devices (Figure 3; plurality of guiding devices), each navigation device comprising:
a docking portion configured to securely attach to a surface or securing means (Figures 1 and 2 and Col 6 Lines 27-35; a plurality of guiding devices located in multi-level underground parking structure, may be attached to the supporting columns of the parking structure); and
a cooperating unit having at least one of a visual (Col 6 Lines 16-24; the guiding device in FIG. 1, there is shown an guiding device 1 (i.e., a box) with four arrows), an audio and/or tactile indicator (Col 5 Lines 4-10; illumination and audio means and encrypted programming may be used in combination to provide instructions for the course and sequence of evacuation), wherein the cooperating unit comprises a wireless communication module (Col 6 Lines 60-67; the guiding devices can be configured to be hard-wired to the control center, or receive instructions via a wireless protocol) in a sealed arrangement (Figures 1 and 2; guiding device is in a box) and the module is configured to receive a signal emitted in the vicinity of the device (Figure 3 and Col 7 Lines 15-60; the guiding devices receives instruction from control center and also receive data from other guiding devices in real time.  The guiding device process the received data from other guiding devices and transmit the analysis to the control center to identify danger zone and consequently what areas require instantly updating or re-routing as escape go-routes or exits); and
a central controller adapted to configure a plurality of cooperating units in sequence to generate a path to aid a user or crew member exit a structure (Figure 3 and Col 7 Lines 15-60; the guiding devices receives instruction from control center and also receive data from other guiding devices in real time.  The guiding device process the received data from other guiding devices and transmit the analysis to the control center to identify danger zone and consequently what areas require instantly updating or re-routing as escape go-routes or exits).
 Zarian may not specifically teach identify a signal in the vicinity of the device.  In an analogous art, Lei teaches identify a signal in the vicinity of the device (Page 1 Lines 25-30 and Page 2 Lines 10-11; the escape guidance apparatus may detect a tactile warning device worn or associated by a person, and wireless activating a warning when the user is in proximity).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zarian and Magee because it would address problem with existing audible fire alarms which are of limited benefit to hearing impaired individuals (Magee, Page 1 Lines 11-16).

Regarding claim 19, the combination of Zarian and Magee teaches all of the limitations of claim 18, as described above.  Further, Zarian teaches a mesh network of units (Figure 3 and Col 8 Lines 29-40; plurality of guiding devices form mesh network) wherein each unit is configured with a low-power (Figure 3 and Col 12 Lines 1-10; low voltage power source) low data rate radio (Col 7 Lines 8-16 and Col 9 Lines 34-40; low data rate communication) such that each unit communicates with the central controller by a series of hops along a plurality of units back to the central controller (Figure 3 and Col 7 Lines 15-60, Col 8 Lines 20-55 and Col 9 Lines 20-40; the guiding devices receives instruction from control center and also receive data from other guiding devices in real time.  The guiding device process the received data from other guiding devices and transmit the analysis to the control center to identify danger zone and consequently what areas require instantly updating or re-routing as escape go-routes or exits.  When one guiding device fails, the multi-pathways are established between the guiding devices and control center increase the reliability of the evacuation system).

Regarding claim 21, the combination of Zarian and Magee teaches all of the limitations of claim 18, as described above.  Further, Zarian teaches wherein the central controller is further configured to execute one or more algorithms to provide enhanced proximity (Figure 3 and Col 7 Lines 15-60; the guiding devices receives instruction from control center and also receive data from other guiding devices in real time.  The guiding device process the received data from other guiding devices and transmit the analysis to the control center to identify danger zone and consequently what areas require instantly updating or re-routing as escape go-routes or exits).
In addition, Magee teaches sensing and tracking of a crew member based on one or more wireless signals (Page 1 Lines 25-30 and Page 2 Lines 10-11; the escape guidance apparatus may detect a tactile warning device worn or associated by a person, and wireless activating a warning when the user is in proximity).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zarian and Magee because it would address problem with existing audible fire alarms which are of limited benefit to hearing impaired individuals (Magee, Page 1 Lines 11-16).


Regarding claim 22, the combination of Zarian and Magee teaches all of the limitations of claim 21, as described above.  Further, Zarian teaches wherein at least one unit is configured with such that when a crew member is proximate to the unit a signal is sent from the unit to the central controller (Col 2 Lines 39-47; an emergency management and response mission support platform for emergency service providers, and provides real-time operational data such as location of emergency personnel, emergency response plan through web portal to user.  Col 12 Lines 17-33; he systems of the present invention may optionally have feed-back provisions embedded in the guiding devices to provide emergency personnel with an updated, time-identified schematic picture relating to the location, spread and nature of a disaster prior to them entering a structure. On activation, the provisions imbedded in the devices immediately relay the data provided such as level of smoke, poisonous gases, temperature or other relative parameters to the emergency personnel directly or via the control center).  
In addition, Magee teaches a proximity sensing means (Page 1 Lines 25-30 and Page 2 Lines 10-11; the escape guidance apparatus may detect a tactile warning device worn or associated by a person, and wireless activating a warning when the user is in proximity).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zarian and Magee because it would address problem with existing audible fire alarms which are of limited benefit to hearing impaired individuals (Magee, Page 1 Lines 11-16).

Regarding claim 23, the combination of Zarian and Magee teaches all of the limitations of claim 21, as described above.  Further, Zarian teaches calibrated from the central controller or the unit (Figure 3 and Col 7 Lines 15-60, Col 8 Lines 20-55 and Col 9 Lines 20-40; the guiding devices receives instruction from control center and also receive data from other guiding devices in real time.  The guiding device process the received data from other guiding devices and transmit the analysis to the control center to identify danger zone and consequently what areas require instantly updating or re-routing as escape go-routes or exits.  When one guiding device fails, the multi-pathways are established between the guiding devices and control center increase the reliability of the evacuation system).
In addition, Magee teaches the range of the proximity sensing (Page 1 Lines 25-30 and Page 2 Lines 10-11; the escape guidance apparatus may detect a tactile warning device worn or associated by a person, and wireless activating a warning when the user is in proximity).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zarian and Magee because it would address problem with existing audible fire alarms which are of limited benefit to hearing impaired individuals (Magee, Page 1 Lines 11-16).

Regarding claim 24, the combination of Zarian and Magee teaches all of the limitations of claim 18, as described above.  Further, Zarian teaches wherein the central controller is further configured to execute one or more algorithms to provide a search mode wherein if a crew member requests a rescue for each unit is lowered the central controller (Col 12 Lines 17-33; he systems of the present invention may optionally have feed-back provisions embedded in the guiding devices to provide emergency personnel with an updated, time-identified schematic picture relating to the location, spread and nature of a disaster prior to them entering a structure. On activation, the provisions imbedded in the devices immediately relay the data provided such as level of smoke, poisonous gases, temperature or other relative parameters to the emergency personnel directly or via the control center).
In addition, Magee teaches a proximity sensing threshold (Page 1 Lines 25-30 and Page 2 Lines 10-11; the escape guidance apparatus may detect a tactile warning device worn or associated by a person, and wireless activating a warning when the user is in proximity).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zarian and Magee because it would address problem with existing audible fire alarms which are of limited benefit to hearing impaired individuals (Magee, Page 1 Lines 11-16).

Regarding claim 25, the combination of Zarian and Magee teaches all of the limitations of claim 24, as described above.  Further, Zarian teaches wherein if a unit is within radio contact with the crew member that requested the search mode the unit will report to the central controller that the crew member (Col 12 Lines 17-33; he systems of the present invention may optionally have feed-back provisions embedded in the guiding devices to provide emergency personnel with an updated, time-identified schematic picture relating to the location, spread and nature of a disaster prior to them entering a structure. On activation, the provisions imbedded in the devices immediately relay the data provided such as level of smoke, poisonous gases, temperature or other relative parameters to the emergency personnel directly or via the control center).
In addition, Magee teaches in close proximity (Page 1 Lines 25-30 and Page 2 Lines 10-11; the escape guidance apparatus may detect a tactile warning device worn or associated by a person, and wireless activating a warning when the user is in proximity).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zarian and Magee because it would address problem with existing audible fire alarms which are of limited benefit to hearing impaired individuals (Magee, Page 1 Lines 11-16).

Regarding claim 26, the combination of Zarian and Magee teaches all of the limitations of claim 18, as described above.  Further, Magee teaches wherein the central controller is adapted to monitor and record the radio signal strength from the crew members relative to the units making a path into the building and mapping a pattern based on the received radio signals (Page 5 Lines 20-32; each unit includes a proximity sensor 20, for example a passive infrared sensor, capable of detecting the proximity of a person to the unit 10. The controller may be programmed to determine the direction of movement of a person with respect to the unit 10 from the signal from the proximity 5 sensor 20. The controller may be programmed to activate the display 14 and/or the sounder to warn a person that they are heading the wrong way if it is determined that they are heading away from a safe exit).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zarian and Magee because it would address problem with existing audible fire alarms which are of limited benefit to hearing impaired individuals (Magee, Page 1 Lines 11-16).

Regarding claim 27, the combination of Zarian and Magee teaches all of the limitations of claim 26, as described above.  Further, Magee teaches wherein the central controller is configured to monitor the units as each crew member exits the building and map a particular pattern of recorded signals the central controller is configured to execute a predictive algorithm to generate an informed estimate as to whether the crew members are on the correct path by correlating with the mapped pattern generated when the crew member entered the building (Page 5 Lines 20-32; each unit includes a proximity sensor 20, for example a passive infrared sensor, capable of detecting the proximity of a person to the unit 10. The controller may be programmed to determine the direction of movement of a person with respect to the unit 10 from the signal from the proximity 5 sensor 20. The controller may be programmed to activate the display 14 and/or the sounder to warn a person that they are heading the wrong way if it is determined that they are heading away from a safe exit).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zarian and Magee because it would address problem with existing audible fire alarms which are of limited benefit to hearing impaired individuals (Magee, Page 1 Lines 11-16).

Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zarian in view of Magee, as applied in the claims above, further in view of Lei et al. (CN 105758491 A), hereinafter Lei. 

Regarding claim 2, the combination of Zarian and Magee teaches all of the limitations of claim 1, as described above.  Further, Zarian teaches wherein the docking portion securely adhering to the surface (Figure 2 and Col 6 Lines 27-35; a plurality of guiding devices located in multi-level underground parking structure, may be attached to the supporting columns of the parking structure).
The combination of Zarian and Magee may not specifically teach an adhesive on one side.  In an analogous art, Lei teaches an adhesive on one side (Description; a mounting groove 211 is further provided with a compression layer covering the silicone gel 210 to surface 212, pressure 212 in this embodiment can be formed by hard epoxy composite material formed by casting. it also can be a piece of injection-moulded ribbed plastic plate).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zarian, Magee and Lei because it would secure mounting.

Regarding claim 4, the combination of Zarian/Magee/Lei teaches all of the limitations of claim 2, as described above.  
The combination of Zarian and Magee may not specifically teach wherein the adhesive surface comprises one or more ribbed sections.  In an analogous art, Lei teaches wherein the adhesive surface comprises one or more ribbed sections (Description; a mounting groove 211 is further provided with a compression layer covering the silicone gel 210 to surface 212, pressure 212 in this embodiment can be formed by hard epoxy composite material formed by casting. it also can be a piece of injection-moulded ribbed plastic plate). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zarian, Magee and Lei because it would secure mounting.

Regarding claim 5, the combination of Zarian/Magee/Lei teaches all of the limitations of claim 2, as described above.  
The combination of Zarian and Magee may not specifically teach wherein the adhesive comprises a gel.  In an analogous art, Lei teaches wherein the adhesive comprises a gel (Description; a mounting groove 211 is further provided with a compression layer covering the silicone gel 210 to surface 212, pressure 212 in this embodiment can be formed by hard epoxy composite material formed by casting).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zarian, Magee and Lei because it would secure mounting.

Claims 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zarian in view of Magee, as applied in the claims above, further in view of Lu (CN 204965554 U). 

Regarding claim 8, the combination of Zarian and Magee teaches all of the limitations of claim 1, as described above.  
The combination of Zarian and Magee may not specifically teach wherein the docking portion comprises a handle adapted to facilitate positioning of the device during deployment.  In an analogous art, Lu teaches wherein the docking portion comprises a handle adapted to facilitate positioning of the device during deployment (Figure 1 and Description; door lock handle; can be used for positioning of the device).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zarian, Magee and Lu because it would provide a an opening device and holding for installation.

Regarding claim 11, the combination of Zarian and Magee teaches all of the limitations of claim 1, as described above.  
The combination of Zarian and Magee may not specifically teach wherein the docking portion and the unit are configured to mechanically cooperate with each other in different orientations.  In an analogous art, Lu teaches wherein the docking portion and the unit are configured to mechanically cooperate with each other in different orientations (Figure 1 and Description; action of rotating, therefore mechanically cooperate in various orientation).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zarian, Magee and Lu because it would provide a an opening device and holding for installation.

Regarding claim 13, the combination of Zarian and Magee teaches all of the limitations of claim 1, as described above.  
The combination of Zarian and Magee may not specifically teach wherein the docking portion comprises at least three notches, each notch dimensioned to is receive a finger of a user to enable the unit to be secured to the device.  In an analogous art, Lu teaches wherein the docking portion comprises at least three notches, each notch dimensioned to is receive a finger of a user to enable the unit to be secured to the device (Figure 1 and Description; cavity for receiving finger).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zarian, Magee and Lu because it would provide a an opening device and holding for installation.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zarian in view of Magee, as applied in the claims above, further in view of Roman et al. (WO 2018/194695 A1), hereinafter Roman. 

Regarding claim 20, the combination of Zarian and Magee teaches all of the limitations of claim 19, as described above.  Further, Zarian teaches when one unit fails the system automatically reconfigures the plurality of units to maintain the mesh network back to the central controller (Figure 3 and Col 7 Lines 15-60, Col 8 Lines 20-55 and Col 9 Lines 20-40; the guiding devices receives instruction from control center and also receive data from other guiding devices in real time.  The guiding device process the received data from other guiding devices and transmit the analysis to the control center to identify danger zone and consequently what areas require instantly updating or re-routing as escape go-routes or exits.  When one guiding device fails, the multi-pathways are established between the guiding devices and control center increase the reliability of the evacuation system).
The combination of Zarian and Magee may not specifically teach wherein the mesh network comprises an OpenThread protocol.  In an analogous art, Roman teaches wherein the mesh network comprises an OpenThread protocol (Paragraph 0020; a device that can be connected to the Internet and/or can communicate with devices in the home environment (e.g., temperature sensor running on OpenThread, etc.)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zarian, Magee and Roman because it would provide a protocol for various devices for communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./Examiner, Art Unit 2647                                                                                                                                                                                                        

/NIZAR N SIVJI/Primary Examiner, Art Unit 2647